Deen, Presiding Judge.
This appeal is from the Douglas County Superior Court’s award of summary judgment to appellee Veres, a certified court reporter, in connection with appellee’s alleged alteration of a deposition in furtherance of a conspiracy in which he allegedly joined the other named defendants. The record contains no evidence either of such a conspiracy, or of any damage inuring to appellants because of certain omissions in the transcript of the hearing which appellee promptly acknowledged and corrected when they were brought to his attention immediately after the transcript was prepared. Appellants’ affidavits set forth no specific facts that would support allegations of either damage or conspiracy.
At the hearing on Veres’ motion for summary judgment the trial court ruled that appellants had failed to state a case sufficient to withstand appellee’s motion, that there were no genuine issues of fact, and that Veres was entitled to judgment against all appellants as a matter of law. Our review of the record discloses no errors of law and sufficient evidence to support the judgment. It is well settled that absent plain error, the finding of the trial court will not be disturbed if there is evidence to support it. West v. West, 228 Ga. 397 (185 SE2d 763) (1971). In the instant case the evidence was sufficient to demand judgment for appellee. OCGA § 9-11-56 (Code Ann. § 81A-156). We therefore affirm the judgment of the court below.

Judgment affirmed.


Banke and Carley, JJ., concur.